         Case 20-35226 Document 17 Filed in TXSB on 11/02/20 Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


In re:                                               §        Chapter 11
                                                     §
CBL & ASSOCIATES                                     §
PROPERTIES, INC., et al.,                            §        Case No. 20-35226 (DRJ)
                                                     §
                 Debtors.1                           §        (Joint Administration Requested)
                                                     §        (Emergency Hearing Requested)

             NOTICE OF DESIGNATION AS COMPLEX CHAPTER 11 CASES

                 Beginning on November 1, 2020, CBL & Associates Properties, Inc. and its debtor

affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases

(collectively, the “Debtors”) filed voluntary petitions for relief under chapter 11 of title 11 of the

United States Code (the “Chapter 11 Cases”). The undersigned proposed counsel believes that

these Chapter 11 Cases qualify as complex chapter 11 cases because:

         X        The Debtors have total debt of more than $10 million;

         X        There are more than 50 parties in interest in these Chapter 11 Cases;

         X        Claims against the Debtors are publicly traded;

                  Other (Substantial explanation is required).




1
    A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ proposed
    claims and noticing agent at https://dm.epiq11.com/CBLProperties. The Debtors’ service address for the
    purposes of these chapter 11 cases is 2030 Hamilton Place Blvd., Suite 500, Chattanooga, Tennessee 37421.
        Case 20-35226 Document 17 Filed in TXSB on 11/02/20 Page 2 of 3




               WHEREFORE, the Debtors respectfully request entry of an order substantially in

the form annexed hereto as Exhibit A (the “Proposed Order”) granting the relief requested herein

and such other and further relief as the Court may deem just and appropriate.

Dated: November 2, 2020
       Houston, Texas
                                            Respectfully submitted,

                                             Alfredo R. Pérez
                                            WEIL, GOTSHAL & MANGES LLP
                                            Alfredo R. Pérez (15776275)
                                            700 Louisiana Street, Suite 1700
                                            Houston, Texas 77002
                                            Telephone: (713) 546-5000
                                            Facsimile: (713) 224-9511
                                            Email: Alfredo.Perez@weil.com
                                            -and-
                                            WEIL, GOTSHAL & MANGES LLP
                                            Ray C. Schrock, P.C. (pro hac vice admission pending)
                                            Garrett A. Fail (pro hac vice admission pending)
                                            Moshe A. Fink (pro hac vice admission pending)
                                            767 Fifth Avenue
                                            New York, New York 10153
                                            Telephone: (212) 310-8000
                                            Facsimile: (212) 310-8007
                                            Email: Ray.Schrock@weil.com
                                                    Garrett.Fail@weil.com
                                                    Moshe.Fink@weil.com

                                            Proposed Attorneys for Debtors
                                            and Debtors in Possession




                                                2
         Case 20-35226 Document 17 Filed in TXSB on 11/02/20 Page 3 of 3




                                       Certificate of Service

I hereby certify that on November 2, 2020, a true and correct copy of the foregoing document was
served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas, and will be served as set forth in the Affidavit of Service to be filed by
the Debtors’ proposed claims, noticing, and administrative agent.



                                                         Alfredo R. Pérez
                                                        Alfredo R. Pérez
